                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


TONY D. HORTON                                     §

VS.                                                §            CIVIL ACTION NO. 9:19-CV-42

WARDEN, FEDERAL MEDICAL CENTER                     §

                            ORDER ADOPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, Tony D. Horton, a federal prisoner confined at the Federal Medical Center in Fort

Worth, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends denying the petition for failure to exhaust

administrative remedies and as lacking in merit.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.


           So Ordered and Signed
           May 10, 2019
